Case 1:20-cv-02031-JSR Document 82 Filed 09/17/20 Page 1 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CITY OF WARREN POLICE AND FIRE
RETIREMENT SYSTEM, Individually and on
Behalf of All Others Similarly Situated, Civil Action No.
1:20-cv-02031-JSR
Plaintiff,

VS.
WORLD WRESTLING ENTERTAINMENT,
INC., VINCENT K. McMAHON, GEORGE A.
BARRIOS and MICHELLE D. WILSON,

Defendants.

 

 

“Ey proraS PROTECTIVE ORDER
JED S.RAKOFF,US.DJ.

The parties having agreed to the following terms of confidentiality, and the Court having
found that good cause exists for issuance of an appropriately tailored confidentiality order
governing the pre-trial phase of this action, it is therefore hereby

ORDERED that any person subject to this Order — including without limitation the
parties to this action, their representatives, agents, experts and consultants, all third parties
providing discovery in this action, and all other interested persons with actual or constructive
notice of this Order — shall adhere to the following terms, upon pain of contempt:

1, Any person subject to this Order who receives from any other person any
“Discovery Material” (i.c., information of any kind provided in the course of discovery in this
action) that is designated as “Confidential” or “Highly Confidential” pursuant to the terms of this
Order shall not disclose such Confidential or Highly Confidential Discovery Material to anyone

else except as expressly permitted hereunder.

 
Case 1:20-cv-02031-JSR Document 82 Filed 09/17/20 Page 2 of 10

2, The person preducing any given Discovery Material may designate as
Confidential only such portion of such material as consists of:

(a) previously nondisclosed financial information (including without
limitation profitability reports or estimates, percentage fees, design fees, royalty rates, minimum
guarantee payments, sales reports and sale margins);

(b} confidential proprietary, financial, customer, client, or commercial
information; confidential commercial agreements or transactional documents; or nonpublic
research or business development;

(c) previously nondisclosed material relating to ownership or control of any
non-public company;

(d) previously nondisclosed and/or confidential business plans, strategic
plans, commercial plans, product development information, or marketing plans;

(e) any information of a personal or intimate nature regarding any individual;

(f) any information kept confidential pursuant to law or regulation,

or

(g) any other category of information hereinafter given confidential status by
the Court.

3. The person producing any given Discovery Material may designate as Highly
Confidential only such portion of such material as is deemed in good faith by the disclosing party
to consist of:

(a) highly sensitive personal information, the disclosure of which is highly

likely to cause significant harm to an individual];

 
Case 1:20-cv-02031-JSR Document 82 Filed 09/17/20 Page 3 of 10

(b) highly sensitive business information, such as trade secrets or other
information that the party reasonably believes the unauthorized disclosure of which would result
in competitive, commercial or financial harm to the producing party or its personnel, clients, or
customers;

(c) any other material the producing party believes in good faith would not
otherwise be adequately protected under the procedures set forth herein if designated
Confidential;

(d) information to which applicable law—foreign or domestic—trequires the
equivalent of “Highly Confidential’ treatment; or

(e) any other category of information hereinafter given Highly Confidential
status by the Court.

4, With respect to the Confidential portion of any Discovery Material or Highly
Confidential other than deposition transcripts and exhibits, the producing person or that person’s
counsel may designate such portion as “Confidential or “Highly Confidential’ by stamping or
otherwise clearly marking as “Confidentia?’ or “Highly Confidential” the protected portion in a
manner that will not interfere with icgibility or audibility, and by also producing for future public
use another copy of said Discovery Material with the confidential information redacted. With
respect to deposition transcripts and exhibits, a producing person or that person’s counsel may
indicate on the record that a question calls for Confidential or “Highly Confidential’ information,
in which case the transcript of the designated testimony shall be bound in a separate volume and
marked “Confidential Information Governed by Protective Order” or “Highly Confidential

Information Governed by Protective Order” by the reporter. |

 
Case 1:20-cv-02031-JSR Document 82 Filed 09/17/20 Page 4 of 10

5. If at any time prior to the trial of this action, a producing person realizes that some
portion[s] of Discovery Material that that person previously produced without limitation should
be designated as Confidential, he may so designate by so apprising all parties in writing, and
such designated portion[s] of the Discovery Material will thereafter be treated as Confidential
under the terms of this Order.

6. No person subject to this Order other than the producing person shall disclose any
of the Discovery Material designated by the producing person as Confidential or Highly |
Confidential to any other person whomsoever, except to:

(a) the parties to this action, and representatives, employees, officers, and
directors of the parties to the extent such persons are assisting in the prosecution or defense of
this action, provided that any such natural persons (other than outside counsel engaged for this
action as defined in Section 6(b)) has first executed a Non-Disclosure Agreement in the form
annexed as an Exhibit hereto;

(b) outside counsel engaged for this action, including but not limited to their
regular and temporary paralegals, document review attorneys, technical, administrative, and
clerical employees, and any other assistant employed by or retained by such counsel and
assigned to this matters;

(c} as to any document, its author, its addressee, and any other person
indicated on the face of the document as having received a copy, or who had access to the
document in the normal course of business;

(d) any witness who counsel for a party in good faith believes may be called
to testify at trial or deposition in this action, provided such person has first executed a Non-

Disclosure Agreement in the form annexed as an Exhibit hereto;

 
Case 1:20-cv-02031-JSR Document 82 Filed 09/17/20 Page 5 of 10

(e) any person (and that person’s staff) retained by a party to serve as an
expert witness or otherwise provide specialized advice to counsel in connection with this action,
provided such person (and that person’s staff) has first executed a Non-Disclosure Agreement in
the form annexed as an Exhibit hereto;

(H Court reporters, stenographers, or video operators who record and/or
transcribe depositions or testimony in this action;

(g) the Court and its support personnel;

(h) Special masters and/or mediators appointed by the Court or retained by
the parties;

(i) Litigation support consultants and vendors who provide litigation support
services (e.g., photocopying, electronic discovery, videotaping, translating, preparing exhibits or
demonstratives, etc.);

(}) Any insurer and such insurer’s outside counsel participating in matters
related to this Action and their legal, clerical, or support staff, including temporary or contract
staff; and

(k) Any person expressly named and agreed to in writing by the producing
party or by order of the Court.

7. Discovery Material designated as Highly Confidential that is disclosed during the
course of discovery in this action may not be disclosed to any persons listed in paragraphs 6(a) or
6(d) of this Order, including in-house counsel for a party. All other provisions of this Order that
apply to Discovery Material designated Confidential shall apply to Discovery Material

designated Highly Confidential,

 
Case 1:20-cv-02031-JSR Document 82 Filed 09/17/20 Page 6 of 10

8, Prior to any disclosure of any Confidential Discovery Material to any person
referred to in subparagraphs 6(a), 6(d) or 6(e) above, such person shall be provided by counsel
with a copy of this Protective Order and shall sign a Non-Disclosure Agreement in the form
annexed as an Exhibit hereto stating that that person has read this Order and agrees to be bound
by its terms. Said counsel shall retain each signed Non-Disclosure Agreement, hold it in escrow,
and produce it to opposing counsel either prior to such person being permitted to testify (at
deposition or trial) or atthe conclusion of the case, whichever comes first.

9, All Confidential Discovery Material or Highly Confidential Discovery Material
filed with the Court, and all portions of pleadings, motions or other papers filed with the Court
that disclose such Confidential Discovery Material or Highly Confidential Discovery Material,
shall be filed under seal with the Clerk of the Court and kept under seal until further order of the
Court. The parties will use their best efforts to minimize such sealmg, In any event, any party
filing a motion or any other papers with the Court under seal shall also publicly file a redacted
copy of the same, via the Court’s Electronic Case Filing system, that redacts only the
Confidential Discovery Material or Highly Confidential Discovery Material itself, and not text
that in no material way reveals the Confidential Discovery Material or Highly Confidential
Discovery Material.

10. Any party who either objects to any designation of confidentiality, or who, by
contrast, requests still further limits on disclosure, may at any time prior to the trial of this action
serve upon counsel for the designating person a written notice stating with particularity the
grounds of the objection or request. If agreement cannot be reached promptly, counsel for all

affected persons will convene a joint telephone call with the Court to obtain a ruling.

 
Case 1:20-cv-02031-JSR Document 82 Filed 09/17/20 Page 7 of 10

li, All persons are hereby placed on notice that the Court is unlikely to seal or
otherwise afford confidential treatment to any Discovery Material introduced in evidence at trial,
even if such material has previously been sealed or designated as Confidential or Highly
Confidential. The Court also retains unfettered discretion whether or not to afford confidential
treatment to any Confidential Document or Highly Confidential Document or information
contained in any Confidential Document or Highly Confidential Document submitted to the
Court in connection with any motion, application, or proceeding that may result in an order
and/or decision by the Court.

12. Each person who has access to Discovery Material or Highly Confidential
Discovery Material that has been designated as Confidential shall take all due precautions to
prevent the unauthorized or madvertent disclosure of such material

13. If, in connection with this litigation, a party inadvertently discloses information
subject to a claim of attorney-client privilege or attorney work product protection (“Inadvertently
Disclosed Information”), such disclosure shall not constitute or be deemed a waiver or forfeiture
of any claim of privilege or work product protection with respect to the Inadvertently Disclosed
Information and its subject matter.

14, Ifa disclosmg party makes a claim of inadvertent disclosure, the receiving party
shall not thereafter review the Inadvertently Disclosed Information for any purpose, except by
order of the Court. The receiving party shall, within five business days, return or destroy all
copies of the Inadvertently Disclosed Information, and provide a certification of counsel that all
such information has been returned or destroyed.

15. Within five busmess days of the notification that such Inadvertently Disclosed

Information has been returned or destroyed, the disclosing party shall produce a privilege log as

 
Case 1:20-cv-02031-JSR Document 82. Filed 09/17/20 Page 8 of 10

required by governing orders, stipulation among the parties, and rules with respect to the
Inadvertently Disclosed Information,

16. As with any information redacted or withheld, the receiving party may move the
Court for an Order compelling production of the Inadvertently Disclosed Information. The
motion shall be filed under seal, and shall not assert as a ground for entering such an Order the
fact or circumstances of the inadvertent production.

17. - The disclosing party retains the burden of establishing the privileged or protected
nature of any Inadvertently Disclosed Information. Nothing in this Order shall limit the right of
any party to request an in camera review of the Inadvertently Disclosed Information.

18, This Protective Order shall survive the termination of the litigation. Within 30
days of the final disposition of this action, all Discovery Material designated as “Confidential” or
“Highly Confidential” and all copies thereof, shall be promptly returned to the producing person,
or, upon permission of the producing person, destroyed.

19, This Court shall retain jurisdiction over all persons subject to this Order to the
extent necessary to enforce any obligations arising hereunder or to impose sanctions for any
contempt thereof.

Dated: September 16, 2020 Labaton Sucharow LLP

By: Lara Vola
Carol C. Villegas (CV-7950)

Christine M. Fox (CF-2910)

Domenico Minerva (DM-6849)

Ross Kamhi (RK-1086)

140 Broadway

New York, New York 10005

Telephone: 212-907-0700

Facsimile: 212-818-0477

Email: cvillegas@labaton.com
cfox@labaton.com

 
Case 1:20-cv-02031-JSR Document 82 Filed 09/17/20 Page 9 of 10

SO ORDERED.

DATED:

New York, New York

a 7/0 F/29

dminerva@labaton.com
tkamhi@labaton.com

Counsel for Lead Plaintiff F; irefighters’

Pension System of the City of Kansas City,
Missouri Trust and the Proposed Class ©

Paul, Weiss, Rifkind, Wharton & Garrison

 

Richard C. Tarlowe
1285 6th Avenue

New York, NY 10019
(212) 373-3089
twells@paulweiss.com
dkramer@paulweiss.com
ttarlowe@paulweiss.com

Justin Anderson

Melissa F. Zappala

2001 K Street NW
Washington, DC 20006
(202) 223-7321
janderson@paulweiss.com
mzappala@paulweiss.com

Attorneys for Defendants World Wrestling
Entertainment, Inc., Vincent K. McMahon,
George A, Barrios, and Michelle D. Wilson

SULA

? JED S. RAKOLE
US.D.J.

 

 
Case 1:20-cv-02031-JSR Document 82 Filed 09/17/20 Page 10 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CITY OF WARREN POLICE AND FIRE
RETIREMENT SYSTEM, Individua lly and on
Behalf of All Others Similarly Situated, Civil Action No,
1:20-cv-02031-JSR
Plaintiff,

Vs,
WORLD WRESTLING ENTERTAINMENT,
INC., VINCENT K. McMAHON, GEORGE A.
BARRIOS and MICHELLE D. WILSON,

Defendants,

 

 

I, , acknowledge that I have readand understand the Protective
Order in this action governing the non-disclosure of those portions of Discovery Material that
have been designated as Confidential or Highly Confidential. I agree that I will not disclose such
Confidential or Highly Confidential Discovery Material to anyone other than for purposes of this
litigation as specific in the Protective Order and that at the conclusion of the litigation I will
return all such Confidential or Highly Confidential Discovery Material to the party or attorney
from whom I received it, or destroy it. By acknowledging these obligations under the Protective
Order, I understand that Iam submitting myself to the jurisdiction of the United States District
Court for the Southern District of New York for the purpose of any issue or dispute arising
hereunder and that my willful violation of any term of the Protective Order could subject me to

punishment for contempt of Court,

Dated:

 

 

[signature]

 
